Baldwin, J.
The appellant assigns as error the ruling of the court below upon the motion to dismiss the appeal and the rendition of a judgment upon the amended transcript.
An appeal lies from the final judgment of the justice, Code section 2328, but not from the verdict of a jury. 2 G. Greene 245 ; lb. 454; 7 Iowa 23. It was the duty of the justice to enter up judgment forthwith after the verdict of the jury. Having failed to enter up Such judgment for nearly sixty days after the day of trial, his right to do so was then gone. The rule issued in this case, directing the justice to amend his transcript, only gave him power to send up a new transcript of his proceedings as they appear upon his record. Having failed to perform his duty at the proper time, the rule of court did not renew the power which he had thus lost, and the judgment thus entered by him was without authority of law and void.
We also think the defendant had a right to dismiss his own appeal in the District Court. When he did so it was at his costs for which he and his sureties are liable.
There being no judgment at the time the appeal was taken, nor even when the rule issued, we think the court had ho jurisdiction of the cause and erred in entering a judgment for plaintiff.
Judgment reversed.